Citation Nr: 0513125	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for eczema of the 
hands.  

3.  Entitlement to service connection for residuals of 
fractures of the ribs.  

4.  Entitlement to a higher initial (compensable) evaluation 
for anteriolateral talar osteochondral defect of the right 
ankle.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In his statement of January 2003, the veteran raised 
additional claims for nerve damage to the elbow and for a 
dental treatment in a statement received in January 2003.  
These matters are referred to the RO for all appropriate 
action.

The veteran indicated he wanted a Travel Board hearing on 
February 2004 VA Form 9.  A hearing was scheduled for March 
23, 2005, but the veteran failed to report.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected right 
ankle disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board has 
framed the issue as the veteran's entitlement to higher 
initial (compensable) evaluation for anteriolateral talar 
osteochondral defect of the right ankle.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue, and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue is 
styled.  

The issues involving service connection for the right 
shoulder disability, eczema of the hands, and residuals of 
fractures of the ribs are addressed in the remand portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected right ankle disability is 
currently asymptomatic.  


CONCLUSIONS OF LAW

The criteria for a higher initial (compensable) rating for 
anterolateral talar osteochondral defect of the right ankle 
have not been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 
4.40, 4.45, 4.59, n4.71a, Codes 5271-5274 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

The veteran's appeal is a result of his expressed 
disagreement to the initial rating of zero percent.  Evidence 
to be considered in the appeal of an initial assignment of a 
rating disability is not limited to that reflecting the then 
current severity of the disorder.  Fenderson, supra; Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The veteran has been assigned a noncompensable rating under 
the provisions of 38 C.F.R. § 4.71a, Code 5271 that pertains 
to limitation of motion in the ankle.  Under this provision, 
a minimum rating of 10 percent rating is afforded moderate 
limitation of in the ankle.  38 C.F.R. § 4.71a, Code 5271.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.  

The veteran contends that he is entitled to a higher rating 
for his service-connected right ankle disability.  At the 
October 2002 examination, he reported a 3-year history of 
arthritic changes with daily pain and dysfunction with 
walking.  He reported that he had flare-ups intermittently, 
and stated that he could not shop for extended periods of 
time because of ankle pain.  

The Board has reviewed all pertinent information and evidence 
contained in the veteran's claims folder and finds that the 
preponderance of the evidence is against the claim for a 
compensable evaluation for the service-connected ankle 
disability.  To warrant at 10 percent rating under diagnostic 
code 5271, moderate limited motion must be objectively 
demonstrated; it is not.  At the October 2002 VA examination 
the right ankle was unremarkable, and the examiner stated 
that there were no objective findings to render a diagnosis.  
The veteran performed dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees, which constitute normal ankle motion.  
See 38 C.F.R. § 4.71, Table II.  
Under diagnostic code 5270, ankylosis in plantar flexion, 
less than 30 degrees must be demonstrated; ankylosis to this 
degree has not been shown.  Additionally, there is no 
evidence of ankylosis or deformity of the ankle that would 
give rise to a higher evaluation under other diagnostic codes 
that apply to the ankle.  See 38 C.F.R. § 4.71a, Codes 5272, 
5273 or 5274.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  With respect to the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

When the veteran was examined in October 2002, there was no 
objective evidence of pain, fatigue, weakness, lack or 
endurance or in coordination.  There is no other evidence in 
the record showing complaints or findings of disability 
during flare-ups.  There was no demonstration that the 
veteran was unable to perform the normal working movements of 
the right ankle.  While the veteran reported having 
intermittent flare-ups, there is no objective evidence in his 
claims folder to support that allegation.  That is to say 
that here there is no objective evidence of disabling 
pathology due to pain.  

Although the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, it is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluded from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.  

The Board finds that the schedular evaluation in this case is 
adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Significantly at the October 2002 
examination, the examiner note that the right ankle was 
unremarkable, and without objective findings to support any 
diagnosis.  The veteran is advised that the percent 
evaluation assigned to the service-connected disability is 
reflective of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

In view of the foregoing, the preponderance of the evidence 
is against a higher initial rating for anteriolateral talar 
osteochondral defect of the right ankle.   

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO notified the veteran of VCAA-related duties in a 
January 2002 letter prior to the grant of service connection 
in the December 2002 rating decision.  The RO afforded the 
veteran details about the sources of evidence that might show 
his entitlement to service connection.  Specifically, the he 
was informed of the allocation of burdens of obtaining the 
needed information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO specifically provided 
information concerning how the veteran could prevail on his 
claim service connection.  Although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran to sent needed 
information the RO as soon as possible.  

The RO granted service connection for the veteran's right 
ankle disability in a December 2002 rating.  The veteran 
filed a notice of disagreement to the initial rating in 
January 2003.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 
(December 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, VA obtained the veteran's 
service medical records, associated reports of VA treatment 
and provided VA medical examinations.  In view of the 
foregoing, VA has satisfied its duties to inform and assist 
the veteran at every stage of this case.  Therefore, the 
veteran is not be prejudiced by the Board's proceeding to the 
merits of the claim.   


ORDER

A higher initial rating for anteriolateral talar 
osteochondral defect of the right ankle is denied.  

REMAND

The Board finds that additional development is necessary with 
respect to the claims for service connection.  

The veteran contends that he developed a condition involving 
the skin of his hands as a result of his duty assignment in 
the military.  He was a fuel specialist in the Air Force from 
1981 to 1991 and handled various types of chemicals.  In a 
statement received in January 2001, the veteran reported that 
his hands were not bad at the time of his examination, but he 
does have small bubble-like spots of dead skin and blister-
like spots come up on his hands.  The veteran has reported 
that his condition appears every month.  He also reports that 
he received treatment for his ribs on several occasions in 
May 1991.  

The first documented evidence of a eczema is contained in 
records dated in July 2001 while the veteran was still on 
active duty.  There is no current evidence of a skin 
condition involving the hands.  The report of the October 
2002 examination revealed no abnormalities.  The examiner 
stated the veteran described a history of problems in 1993 
that flare-ups occur on a monthly basis.  The service medical 
records show no evidence of injury to the ribs in service or 
in the postservice years.  

The veteran's claims folder was rebuilt by the RO.  A review 
of the service medical records shows nothing available prior 
to 1997 (with the exception of dental records).  Also, no 
reports medical examinations for entrance or separation are 
currently in the veteran's claims folder.  These facts 
suggest the possibility that some records may be missing from 
the veteran's claims folder.  The RO must ensure that all 
available records are obtained and associated with the 
veteran's claims folder.  It might also be helpful to ask the 
veteran to provide any evidence in his possession showing 
current skin condition of the hands.  

With respect to the right shoulder disability, service 
medical records show that the veteran was treated for a right 
shoulder complaints thought to be associated with tendonitis 
or bursitis in 2000.  Postservice records show that at 
October 2002 VA examination  the veteran was found to have a 
degenerative process of the right shoulder.  An opinion as to 
origin of current disability should be obtained.  A remand is 
required, as service medical records indicate treatment, 
raising possibility that medical examination might aid in 
substantiating service connection claim.  See Duenas v. 
Principi, 18 Vet.App. 512 (2004).  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Attempt to obtain additional service 
medical records for the period of 1981 
through 1997 from the National Personnel 
Records Center.  The veteran also 
reported he received treatment in May 
1991 for fractures of his ribs at Robbins 
Air Force Base.  These sources should be 
checked for additional records.  If no 
additional records are available, that 
fact should be stated in writing.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  Ask the veteran to submit copies of 
all service medical records he has in his 
possession, and any additional evidence 
in his possession showing that he 
currently has a right shoulder 
disability, eczema of the hands or 
residuals of rib fractures.  The veteran 
need not send duplicates of records 
already contained in the claims folder.  

3.  Afford the veteran an orthopedic 
examination in order to determine the 
current nature and etiology of any 
existing right shoulder disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Ask the examiner to provide a complete 
diagnosis.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a right shoulder disability 
associated with injury, disease or event 
noted in his military service.  

In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current right shoulder 
disability is causally related to the 
veteran's military service?  The clinical 
basis for the opinion should be set forth 
in detail.  

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


